DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (10,558,213).
Regarding applicant claim 1, Sato disclose a control apparatus of a vehicle including a steering operator, the control apparatus comprising: 
an environment detection unit configured to detect a surrounding environment of the vehicle (col. 2, lines 55-65, “external sensor”; col. 3, lines 5-33, “device detecting a road over which the host vehicle is running or outside obstacles”`); 
a travel control unit configured to execute automatic steering control based on the surrounding environment (col. 4, lines 7-23, “steering actuator”); and
an operation detection unit configured to detect a first operation and a second operation by a driver (col. 4, lines 40-67, “driver’s state quantity acquiring device configured to acquire a state of the driver”); 
wherein the travel control unit can take a first state in which automatic steering control is not performed, a second state in which automatic steering control is performed on condition of the second operation, and a third state in which automatic steering control is performed without condition of the second operation, and the travel control unit transitions from the third state to the first state on condition of the first operation (col. 6, lines 25-50, “area in which the vehicle can run are divided into areas adapted or appropriate for autonomous driving and areas not adapted or inappropriate for autonomous driving… stores position information of the areas of inappropriate for autonomous driving and position information of the areas appropriate for autonomous driving”).  
Regarding applicant claim 2, Sato discloses wherein the travel control unit transitions from the third state to the second state on condition of the second operation (col. 4, line 50-col. 5, lines 24).  
Regarding applicant claim 3, Sato discloses wherein the first operation is an operation of turning the steering operator, and the second operation is an operation of gripping the steering operator (col. 9, lines 58-62, “hands-on condition in which the driver grips the steering wheel”).  
Regarding applicant claim 4, Sato discloses wherein the first operation is an operation of turning or gripping the steering operator, and the second operation is an operation of looking outside the vehicle (col. 9, lines 58-62, “hands-on condition in which the driver grips the steering wheel”; col. 4, lines 40-67, “gaze of the driver is directed to the front at the outside of the vehicle”).  
Regarding applicant claim 5, Sato discloses wherein when it is determined that the third state should be transitioned to the first state while the second operation is being performed, the travel control unit transitions from the third state to the first state on condition of the first operation (col. 4, lines 62-col. 5, line 2; col. 5, lines 24-65; col. 6, 59-col. 7, line 15).  
Regarding applicant claim 6, Sato discloses wherein when it is determined that the third state should be transitioned to the first state, the travel control unit determines an operation amount of the first operation required for transition from the third state to the first state based on a shape of a road on which the vehicle is traveling (col. 6, lines 26-48, “divided into areas adapted or appropriate for autonomous driving and areas not adapted or inappropriate for autonomous driving… locations where roads merge, locations where roads split, locations with construction work, etc.”).  
Regarding applicant claim 7, Sato discloses a vehicle comprising: the control apparatus according to claim 1 (col. 4, lines 8-23, “vehicle V”).  
Regarding applicant claim 8, Sato discloses a non-transitory storage medium for storing a computer program for causing one or more processors to perform the operations of the control apparatus according to claim 1 (col. 2, lines 55-65, “electronic control unit ECU”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195. The examiner can normally be reached M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.L/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661